Citation Nr: 1438621	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 6, 2008, for educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program as a Veterans Service Representative with the Department of Veterans Affairs (VA).

2.  Whether the termination date and amount of educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program as a Veterans Service Representative with VA was proper.


WITNESSES AT HEARING ON APPEAL

The Veteran and D.G.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1977 to April 2005.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision of the VA Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction currently resides at the RO in North Little Rock, Arkansas.

In September 2012, the Veteran presented sworn testimony during a videoconference hearing at the Little Rock RO, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

Additionally, in the above-referenced January 2010 administrative decision, the Muskogee RO documented the Veteran's educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program as a Veterans Service Representative with VA and informed him of the ending date.  In January 2011, the Veteran indicated disagreement as to amount of benefits that he was entitled to and the ending date.  However, a statement of the case (SOC) has not been submitted addressing these matters.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of whether the ending date and amount of educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program as a Veterans Service Representative with VA were proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 6, 2009, the Veteran filed a claim for education benefits for an on-the-job training program as a Veterans Service Representative with VA. 

2.  The Veteran's training began on January 6, 2008, and was approved for payment of VA Educational Assistance effective October 6, 2008.

3.  There is no communication of record prior to October 6, 2009, that can be construed as a formal or informal claim for education benefits for an on-the-job training program as a Veterans Service Representative with VA.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 6, 2008, for payment of educational assistance benefits under Chapter 30 (MGIB) for an on-the-job training program as a Veterans Service Representative with VA have not been met.  38 U.S.C.A. § 3672 (West 2002); 38 C.F.R. §§ 21.1029 , 21.7631 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law. See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed. 

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

II. Analysis

The Veteran seeks Chapter 30 educational assistance benefits for an on-the-job training program as a Veterans Service Representative with VA.  The AOJ granted the Veteran benefits effective October 6, 2008. 

VA will pay educational assistance to a veteran pursuing a program of apprenticeship or other on-the-job training only after 1) the training establishment has certified his enrollment in the training program as provided in 38 C.F.R. 
§ 21.7152 ; and 2) VA has received from the veteran and the training establishment a certification of hours worked.  38 U.S.C.A. §§ 3034 , 3680; 38 C.F.R. 
§ 21.7140(c)(2) . 

When an eligible veteran or service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice. 38 C.F.R. § 21.7131(a) (2013).

For purposes of determining the commencing date of an award of that educational assistance, the 'date of claim' is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b) (2013).

The Veteran's claim seeking educational assistance benefits under Chapter 30 (MGIB) for on-the-job training as a Veterans Service Representative with VA, specifically at the Muskogee RO, was received by VA on October 6, 2009.  His application included a certification signed by a designee of VA on September 30, 2009, which confirmed his hours of training and that his training began on January 6, 2008. 

In his January 2011 notice of disagreement as well as the September 2012 Board hearing, the Veteran as well as D.G. who worked with the Veteran essentially reported that the Veteran's submission of his claim for education benefits was late as he did not know to send the claim.  Specifically, the Veteran stated that he was hired through VA as a Veterans Service Representative in January 2008 at the Muskogee RO.  This on-the-job training program was to last two years, thereby ending in January 2010.  However, nobody at the RO mentioned an on-the-job training program through which the Veteran may receive education benefits under the Montgomery GI Bill, to include two education specialists who were employed there.  The Veteran stated that he only became aware of the program offering education benefits through a conversation with another Veterans Service Representative who mentioned that he had applied for the on-the-job training program.  The Veteran then went to his training supervisor who inquired how to get started in the program.  The Veteran continued to have difficulty working with the education specialists at the RO and his training supervisor but ultimately filed his claim which is date-stamped as received on October 6, 2009 and is associated with the claims folder.   

Based on a review of the evidence, the Board concludes that an effective date earlier than October 6, 2008, for educational assistance benefits under Chapter 30 (MGIB) for an on-the-job training program as a Veterans Service Representative with VA is not warranted.  As noted above, the Veteran's certification was dated September 30, 2009 and the claim and certification were received on October 6, 2009.  One year prior to that date was October 6, 2008.  As per 38 C.F.R. § 21.7131(a), the effective date cannot be earlier than one year before the date of claim.  Therefore, while the Veteran began his training in January 2008, his claim was not received until October 6, 2009, and the law does not provide for an effective date earlier than the currently assigned date of October 6, 2008.  The Veteran has not contended, nor does the evidence show, that an informal or formal claim was filed prior to October 6, 2009. 

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.


ORDER

Entitlement to an effective date earlier than October 6, 2008, for educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program as a Veterans Service Representative with VA is denied.


REMAND

As was described in the Introduction above, in the January 2010 administrative decision, the RO documented the Veteran's educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program as a Veterans Service Representative with VA.  The Veteran submitted a NOD with regard to the ending date and the amount that he was owed.  See the Veteran's statement dated January 2011.  As indicated above, the agency of original jurisdiction has not issued a SOC addressing these matters.  

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of whether the ending date and the amount of educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program as a Veterans Service Representative with VA was proper.  The Veteran is advised that to continue an appeal on these matters, he will need to file a timely substantive appeal in response to the SOC.

Accordingly, the case is REMANDED for the following action:

Issue a SOC pertaining to whether the ending date and the amount of educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program as a Veterans Service Representative with VA were proper.  In connection therewith, the Veteran should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


